Citation Nr: 1530701	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  07-22 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a lumbar spine disorder with associated lower extremity radiculopathy (claimed as bilateral spondylolysis with grade I spondylolisthesis with secondary bilateral lower extremity radiculopathy).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America (VVA)


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


 
INTRODUCTION

The Veteran served on active duty from June 1976 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

In March 2011, the Board reopened the issue of service connection for bilateral spondylolysis with grade I spondylolisthesis, and remanded this matter along with the claims for service connection for headaches and a disability manifested by bilateral leg pain.

In September 2012, the Board denied the issue of service connection for headaches and remanded for other issues for additional development.

In October 2013, the back claim was returned to the Board, wherein the back and leg claims were combined into a single issue, as captioned above, as the radiculopathy claim was deemed to be an extension of the lumbar spine claim.  The Board remanded the claim for service connection for a lumbar spine disorder with associated lower extremity radiculopathy to the agency of original jurisdiction (AOJ) for additional development.

In September 2012, the Veteran appealed the September 2012 Board denial of service connection for headaches to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Order, pursuant to a November 2013 Joint Motion for Partial Remand (JMR), the Court vacated and remanded the Board's decision to the extent that it denied service connection for headaches.

All issues were subsequently returned to the Board.

In May 2014, the Board remanded the claims for additional development.

The Board notes that the Veteran's claims have been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.

The issue of entitlement to service connection for headaches is REMANDED to the Agency of Original Jurisdiction (AOJ) and addressed in the remand portion of the decision below.


FINDING OF FACT

1.  A low back disorder with lower extremity involvement was not shown on the Veterans service entrance examination dated in April 1976; he is presumed to have entered service in sound condition.

2.  Clear and unmistakable evidence of record shows that the Veteran had disorder of the low back and lower extremities prior to service entry and that it was not aggravated by his period of service.


CONCLUSION OF LAW

The criteria for a lumbar spine disorder with associated lower extremity radiculopathy (claimed as bilateral spondylolysis with grade I spondylolisthesis with secondary bilateral lower extremity radiculopathy) are not been met.  38 U.S.C.A. §§ 1101, 1111, 1113, 1131, 1132, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met is duty to notify.  VA sent to the Veteran all required notice in November 2006 and October 2008 letters, prior to the rating decisions on appeal.  It is noted that the Board granted the petition to reopen the claim for service connection for low back and lower extremity disability in a March 2011 decision.  The Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA also met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  In May 2011, the Veteran reported that he received all treatment for his back and headaches through VA.  All VA and private treatment records associated with the Social Security Administration disability claim have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  VA provided the Veteran the opportunity to provide testimony at a hearing.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

The Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board finds that in the 2014 VA addendum to the November 2013 VA medical opinion that the physician adequately explained the basis for his conclusion that the Veteran's preexisting disorder was not aggravated by service.  To the extent that the VA physician employed language indicating that the Veteran had done fairly well following his 1973 surgery until boot camp or service, the Board believes that the physician has sufficiently explained his meaning here in the context of the greater record; moreover, the Board finds that this statement must be evaluated in the context of the whole record as the physician did in this case rather than isolated therefrom.  Hence, contrary to the June 2015 VVA argument, the most recent VA examination and medical opinion dated in 2013 along with the 2014 addendum is adequate for the purpose of adjudicating the Veteran's claim.  The Board is satisfied that a complete rationale has been provided which substantially satisfies the remand.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment, supra.  Accordingly, the Board will address the merits of the claim.

II.  Service Connection

The Veteran seeks service connection for a lumbar spine disorder with associated lower extremity radiculopathy (claimed as bilateral spondylolysis with grade I spondylolisthesis with secondary bilateral lower extremity radiculopathy).  He argues that service connection is warranted because the disability is due to injury sustained on an obstacle course in service.  The Veteran cites his medical separation for low back disability in support of his VA disability compensation claim.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).


Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.  Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable evidence standard requires that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004) (citing 38 U.S.C.A. § 1153).  Aggravation may not be conceded where the disability underwent no increase in seventy during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C F R § 3 306(b), Falzone v Brown, 8 Vet App 398, 402 (1995).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra, 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Factual Background

The Veteran entered active duty in June 1976.  He underwent an enlistment examination in April 1976, which showed normal clinical evaluation of the spine and lower extremities.  On the history part of that exam, the Veteran denied recurrent back pain and responded to a question about prior hospitalizations with a report of an admission for appendectomy.  He did not report any prior hospitalization for back surgery.  An Orthopaedic Clinic for Minor Illnesses record, dated July 1976 indicated the Veteran reported pain in his back following an obstacle course and that he had had back surgery prior to service.  A July 1976 treatment record shows that the Veteran presented with complaints of low back pain of 3 years duration, noting that he had had back surgery in 1973.  The diagnosis was bilateral spondylolysis with grade I spondylolisthesis.  The Veteran was medically separated as he was unfit for service due to the low back disability.  The July 1973 Medical Board record indicated the Veteran experienced the return of his mechanical type low back pain and buttock pain which precludes his being able to continue with the physical activity level necessary to compete basic training.  The report shows findings for recurrent lumbago with sciatica post Gill procedure that existed prior to service; bilateral spondylolysis that existed prior to service; and grade I spondylolisthesis that existed prior to service.  The report shows that these conditions were not aggravated by active duty.  See DA Form 3947 (signed by the Veteran in August 1976).

Post service medical evidence include records from the Dallas County Department of Human Services dated in April 1994, a radiology report dated in December 1993, and a letter from a private law firm to an insurance company dated in September 1993, which indicate that the Veteran was treated for a various back symptoms.  These records do not include any opinion whether the current disability is related to the Veteran's military service.

Roughly 28 years after service separation, in July 2004, VA received a VA disability compensation claim from the Veteran for spondylosis.  See VA Form 21-526 (July 2004).  He later filed another VA compensation claim for low back disability.  See VA Form 21-4138 (September 20, 2008).  At this time, the Veteran noted an obstacle course injury to his back.  VA subsequently requested information on private medical treatment, but the Veteran did not identify any providers other than VA although the Veteran subsequently provided copies of some private records.  These records included private treatment records dated in 1993 and 1994 showing lumbar disc disorder; imaging records dated in 1993 and 1994 showing lumbar disc disability; and notes dated 2008-2009 showing ongoing treatment for lumbar spondylosis and lumbar spine degenerative disc disease.

A December 2008 letter from Urban Clinic, Dr. Olivieri, reflects by history that the Veteran reported his "past back condition" to the military, that the service had cleared him for active military duty, and that he sustained a low back injury necessitating his medical discharge.  The physician stated that he had "carefully reviewed" the Veteran's medical records and opined that: 

It is my professional opinion that the injury sustained during active duty were only partially caused by his previous back condition and the trauma sustained during this event has caused progressive worsening of his condition.

In 2012, VA obtained SSA records that include private treatment reports associated with the Veteran's post service auto accident in 1993.  A June 1993 private treatment record shows that the Veteran was rear-ended at full speed by a vehicle while a passenger in the front seat of a car.  The record shows that "The patient was immediately aware of significant neck pain and headache."  He further reported "severe low back pain."  He did not seek emergency room treatment immediately and was "referred to us now by his counsel for neurological consultation on how to proceed."  At this time, the Veteran denied a past medical history for significant chronic medical conditions.  He acknowledged a previous back surgery history when he was 20 years old and he "reports not experiencing any significant major back problems as long as he did not overdo it."  The impression was cervical and lumbar radicular syndrome, and multiple traumas.  An October 1993 private treatment record shows complaints of low back pain, neck pain, and headaches.  A January 6, 1994 private medical report reflects that the Veteran presented with sever low back pain with radiation and numbness to the lower extremities.  By history, he was involved in a motor vehicle accident (MVA) on June 10, 1993 "with injury of the low back and subsequent severe low back pain with radiation and numbness to both legs and feet."  The Veteran underwent disc excision and fusion.  It was noted that "The patient has a long history of pain and disability since a recent injury."

Report of VA examination dated in November 2009 reflects a history of low back injury in service on an obstacle course.  The examiner noted that the Veteran had preexisting back condition (grade I spondylolisthesis with spondylolysis bilaterally).  The diagnoses were Grade I lumbar spondylolisthesis with bilateral spondylolysis.  The examiner opined that, based on the Veteran's history of no lower back pain on service entry and subsequent report during active duty of lower back pain for 3 years, the Veteran's report of back injury in service is not supported by the STRs and that there was nothing in the STRs that indicate aggravation by service, noting that he had a very short stint of service.   The examiner stated that "his current condition is less likely than not related to any exacerbation or injury in the service and is more likely than not due to his preexisting condition being exacerbated over the years particularly from the incident in 1993 when the Pinto that he was riding in [was] rear ended by a van at high speed."

Report of VA examination dated in April 2011 reflects that the Veteran was unemployed since 1993 or 1994 when he was rear-ended in a MVA while a passenger in a car.  By history, the Veteran was born with a birth defect that necessitated back surgery in1973.  He stated that he had no problems with his low back until entering military service.  The Veteran reported that he injured his back while on an obstacle course during basic training in 1976 and medically separated due to back disorder.  The Veteran stated that he recalled no treatment for his back after service until about 1993 when he was rear-ended in a MVA, which caused him increased low back pain and required lumbar fusion.  He reported continuous low back and right leg pain since that MVA.  The diagnoses were Grade I lumbar spine spondylolisthesis with bilateral spondylolysis status post surgical fusion and failed back syndrome.  The examiner opined that "the veteran had a preexisting spine condition prior to military service."  He noted that the Veteran had no lumbar spine complaint on service entry examination; the Veteran did not answer in the affirmative that he had a pre-existing lumbar spine condition or had surgery; the Veteran admitted to low back pain of 3 years only a few weeks into active service; the absence of interim data proximate to discharge; and there was no evidence that the Veteran's lumbar spine condition was aggravated beyond its normal profession due to this short time spent in training.  The examiner acknowledged the favorable medical opinion of Dr. Olivieri, but noted that the Veteran had been involved in a 1993 MVA with self-reported increased low back pain subsequent to this event.  Based on the Veteran's history and symptoms, the examiner stated that his condition is more likely than not a normal progression of his previous existing lumbar spine condition/surgery as well as aggravation of the lumbar spine condition due to the high speed rear-end collision.

Report of VA examination dated in May 2012 reflects that the Veteran's lower extremity neurological disorder (radiculopathy) "was less likely than not" incurred in or caused by the claimed in-service injury or event because he had sciatic nerve problems prior to enlistment.  The examiner found that the condition clearly and unmistakable existed prior to service and was not aggravated beyond the natural process.  The examiner noted that the Veteran served for about 3 months and that his condition had only become worse following a MVA in 1994.

An October 2012 VA medical opinion reflects that Veteran's "lumbar spine condition with radiculopathy pre-existed military service and was not aggravated (as defined for VA purposes) nor was it caused by military service."  The VA medical professional opined that the Veteran's condition "was more likely aggravated by the high speed rear-end collision that occurred in 1993/94 (approx 17 years after discharge)."  It was noted that the Veteran's low back and radicular symptoms pre-existed service as acknowledged by the Veteran after service entry and that the evidence did not show aggravation beyond the normal, expected progression in view of the absence of problems prior to the Veteran's 1993 MVA.

A November 2013 Disability Benefits Questionnaire reflects a diagnosis for lumbar degenerative disc disease and degenerative joint disease with spinal fusion in 1994.  The Veteran reported that he was born with a congenital deformity of the low back and right lower extremity; had surgery at age 22 in 1973 due to low back and leg symptoms that included a Gill procedure; entered the service in 1976 and injured his back in an obstacle course during boot camp; and was medically discharged.  The Veteran reported that his low back became gradually more symptomatic over the years after service until he underwent fusion in 1994 following a MVA.  He noted that he has not worked since the MVA and received SSA benefits.  The VA examiner evaluated the Veteran, reviewed the record, and opined that the Veteran had a pre-existing lumbar spine and lower extremity radiculopathy that "was temporarily aggravated by military service boot camp training in 1976" and "was not made permanently worse by his military service."  The examiner provided the following rationale:

On military entrance exam on 4/21/1976, the Veteran admitted to no previous back problems or surgery; physical exam at the time did note a lumbar scar but nothing else, and he was deemed fit for duty by the examiner at the time. The examiner at the time was obviously negligent in not investigating the significant lumbar scar.  On July 20, 1976, an orthopedic consult was placed, due to the fact that the individual was now complaining of sharp low back pain, and that he had been experiencing low back pain for three years.  At the time Orthopedics found bilateral spondylolysis at L5- S1 and grade I spondylolisthesis at L5-S1; additionally, it now came to light that the Veteran had undergone a Gill procedure in 1973 for lumbar nerve decompression.  The orthopedic note at the time specifically states on 7/22/1976 that the Veteran had a history of lifelong mechanical type low back pain, buttock pain, and bilateral leg pain. Symptomatology was severe in the right leg, leading to a Gill procedure in Fort Worth in May 1973.  Following the surgery, the Veteran did fairly well, but active duty military service beginning on 6/29/1976 brought back the original symptoms.  At the time, there was right calf atrophy noted, as well as RLE weakness.  Thus, he was found unable to continue with basic training and was discharged medically from service.

The VA examiner noted that there is "no clinical documentation" of any low back and lower extremity problems until late 1993, when the Veteran had a recurrence of symptoms secondary to a MVA in June 1993.  At this time, imaging studies first documented degenerative disc disease and degenerative joint disease at L5-S1 with bilateral pars defects of L5.  Only after the MVA, the Veteran underwent back surgery.

The VA examiner stated that:

The Veteran was not truthful on his entrance exam; his lower back and LE problems obviously pre-dated service significantly, and he was only in service for one month, with temporary aggravation of his pre-existing condition.  Then, after medical military discharge, he went on to work as a printer for many years until the MVA in June 1993, when his lower back flared up again and he required surgical intervention.  Since there are no documented problems for a 17 year period, one would have to assume that the Veteran was doing well during that period of time.  From August 1976 to November 1993, we have no medical records at all.  Thus, continuing chronicity after 1976 until 1993 is not established here at all.  Current clinical findings are consistent with his past surgical history before service, as well as natural aging of the spine over the 40 years since the initial surgery.  Thus, in summary, the Veteran's lower back and LE problems definitely preceded service, and were not permanently aggravated by his one month of military service at all.

VA treatment record dated in December 2013 reflects a history back problems since "jumping off an obstacle course wall" in service.

A June 2014 addendum to the November 2013 VA medical opinion reflects that the physician re-affirmed the prior medical opinion, to include that the Veteran's boot camp in 1976 caused only a temporary worsening in the Veteran's pre-existing lower back disability.  He stated that:

There is no medical documentation of ongoing lower back problems available for my review until the accident in 1993, which is 17 years after boot camp.  Your statement that the absence of treatment for the asserted disability in the Veteran's file cannot serve as the basis for a negative opinion is not medically acceptable to me.  I would have to resort to mere speculation to state that the Veteran had ongoing back problems that were permanently aggravated by three weeks of boot camp in 1976.  The Veteran clearly admitted that he worked full time from 1976 until his accident in 1993; this in and of itself provides some degree of proof that his lower back was stable enough to allow him to be fully employed for 17 years. 

Analysis

Having carefully reviewed the evidence of record, the Board finds that the weight of the evidence is against the claim.

As an initial matter, the Board finds that the presumption of soundness applies to the Veteran in this case as neither a low back nor lower extremity defect or diagnosis was shown on service enlistment examination in April 1976.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, and only such conditions as are recorded in examination reports are to be considered as noted).

However, the Board also finds that presumption of soundness has been rebutted.  First, the record contains clear and unmistakable (obvious or manifest) evidence showing that the claimed disability existed prior to service.  Second the record contains persuasive evidence, more compelling than the favorable evidence of record, that the claimed condition was not aggravated by the Veteran's period of service.

With regard to the first prong in rebutting the presumption of soundness, the Board finds that clear and unmistakable (obvious or manifest) evidence showing that the claimed disability existed prior to service is contained in both the lay and medical evidence.  The Board finds that the Veteran's self-report that the claimed disorder existing prior to service when giving medical histories during his treatment in service and after service is both competent and credible.  Moreover, this evidence is highly probative.  Specifically, although the Veteran did not report having a preexisting back disorder with lower extremity symptoms on his April 1976 enlistment examination, when seeking medical treatment for back symptoms in July 1976, only a short while into his period of service, he reported having a pre-existing medical disorder of the low back and lower extremities.  The Veteran's history of pre-existing bilateral spondylolysis with grade I spondylolisthesis with secondary bilateral lower extremity radiculopathy is further noted on the July 1976 Medical Board report documenting the basis for the Veteran's separation from military service.  Additionally, the record includes numerous post service medical histories from the Veteran indicating that his claimed disorder predated his service entry.  For instance, the Veteran provided a medical history to a private physician in December 2008 that he had a pre-existing back condition.  See Dr. Olivieri Letter (December 2008).  Likewise, June 1993 and March 1994 medical histories reflect back surgery when the Veteran was age 20/21 prior to service entry; and April 2011 and November 2013 medical histories reflect that the Veteran reported having been born with a birth defect that necessitated back surgery in 1973.  In addition to the lay evidence, the Board observes that medical evidence includes a July 1976 Medical Board report noting that the claimed disorder pre-existed service, which notably the Veteran did not dispute at the time of his service separation; but rather, the Veteran signed his Medical Board report showing that his disorder preexisted service.  Therefore, the July 1976 Medical Board report is probative in regard to the disorder pre-existing service entry.  Accordingly, there is clear and unmistakable (obvious or manifest) evidence showing that the claimed disability existed prior to service.

With respect to the second prong in rebutting the presumption of soundness, the Board finds that there is clear and unmistakable (obvious or manifest) evidence demonstrating that the claimed disorder was not aggravated by the Veteran's brief period of service.  To the extent that the Veteran experienced renewed symptoms following activities on an obstacle course in service that precipitated the evaluation showing the preexisting disorder, the Board finds that this was not a permanent worsening of the disorder but rather a temporary or intermittent flare-ups during service of a pre-existing injury (not aggravation).  While the symptoms worsened, there is no indication that the underlying disability was worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board bases its finding on the following evidence: (1) The July 1976 Medical Board report shows no aggravation of preexisting disorder by service and the Veteran acknowledged at that time the absence of aggravation when he signed the record with this notation; (2) the absence of complaints or findings for symptoms intervening service discharge in 1976 and the Veteran's 1993 MVA coupled with the Veteran's denial in June 1993 (during private treatment) of any past medical history for significant chronic medical conditions-at the time of the 1993 MVA, the Veteran reported past back surgery in 1973, but curiously he did not mention any prior back injury in service or lingering or worsening back/lower extremity symptoms dating to service or soon thereafter; (3) post service medical records that document the onset of renewed low back and lower extremity symptoms in June 1993 following a MVA, 17 years after service discharge; (4) the Veteran's report that he worked full-time prior to June 1993 and had had no prior treatment for his back until 1993 when he had been involved in a MVA; (5) the Veteran's report on VA examination in April 2011 that he had increased low back pain and required lumbar fusion following a 1993 MVA; and (6) the Veteran's report on VA examination in May 2012 that his back only became worse following a MVA.

The Board has considered the favorable medical opinion of Dr. Olivieri dated in December 2008.  However, the Board finds that the medical opinion has diminished probative value.  First, the physician does not identify the medical records reviewed.  Second, his report does not reflect a review of the Veteran's STRs, but rather a reliance on an inaccurate in-service history of injury precipitating his discharge.  It is noted that had the physician reviewed the STRs he would have known that the Veteran had not informed the military on his entrance physical of any past back disorder and withheld information about hospitalization and surgery for that disorder until he began to have renewed back symptoms shortly after entry onto active duty.  Third, the physician does not provide any rationale for his opinion that an in-service injury caused progressive worsening of the Veteran's condition and reflects no acknowledgement of significant injuries sustained in a 1993 MVA that resulted in back fusion.

The Board has considered the Veteran's arguments that (1) an obstacle course injury in service aggravated his preexisting disorder of the low back and lower extremities, and (2) he has had continuity of low back symptoms dating to the obstacle course injury in service.  The Board accepts that the Veteran is competent to the Board finds that he is competent to report his symptoms and treatment.  Layno, supra.  However, the Board finds that the report of aggravation and the suggestion of continuity of symptomatology are not credible in view of the Veteran's history given in 1993 and 1994, wherein he denied any past significant chronic medical conditions and did not mention any obstacle course injury in service.  It further defies belief that had the Veteran would have neglected to report in 1993/1994 an obstacle course injury in service (1976) if this had indeed caused him to experience continued longstanding problems.  Thus, Veteran's statements in this regard have diminished probative value.

The Board assigns greater probative value to the Veteran's medical histories given in connection with his treatment soon after the 1993 MVA as his statement were not made in connection with compensation claims and, moreover, truthfulness may reasonably be expected when seeking treatment for a medical problem.

Additionally, the Board observes that none of the medical evidence of record shows aggravation of the Veteran's preexisting disorder, other than the unsupported medical opinion of Dr. Olivieri, which does not take into account pertinent medical treatment records associated with the Veteran's 1993 MVA.

Service medical board record dated in July 1976 shows no aggravation of the preexisting disorder.  This evidence is highly probative as it is contemporaneous with the complaints and evaluation in service.

The VA medical opinion dated in 2013 and the addendum dated in 2014 reflect the examiner's belief that there is clear and unmistakable evidence that the Veteran's disorder was not aggravated with a complete rationale predicated on the medical history provided by the Veteran and available clinical findings.  This evidence is probative on the matter of whether there is clear and unmistakable evidence that the disorder was not aggravated by service.  The Board finds that the opinion is probative as this was prepared by skilled, neutral, medical professionals after examination of the Veteran and obtaining a history from the Veteran in addition to a comprehensive review of the entire claims file.

In contrast, the medical opinion of Dr. Olivieri does not show a comprehensive review of the claims file to include consideration of the SSA records and does not include any stated rationale.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Moreover, the probative value of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In summary, the April 1976 enlistment examination reflects normal clinical evaluation for the spine and no history of back pain or lumbar spine surgery was provided at that time.  However, clear and unmistakable evidence associated with the record shows that the claimed disorder preexisted service and was not aggravated (permanently worsened beyond normal progression) by such.  As indicated above, any increase in symptomatology during the Veteran's service between the April 1976 enlistment examination and July 1976 medical board associated with the Veteran's training on the obstacle course or other activities in service, represent s temporary flare-up of symptoms rather than any permanent worsening beyond normal progression in view of the Veteran's post service medical history predating his claim for VA benefits that symptoms began after his MVA in 1993 and only became worse after this MVA.

Accordingly, the claim is denied.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  Gilbert, supra.


ORDER

Service connection for a lumbar spine disorder with associated lower extremity radiculopathy (claimed as bilateral spondylolysis with grade I spondylolisthesis with secondary bilateral lower extremity radiculopathy) is denied.



REMAND

The Board finds that remand is necessary to decide the claim of entitlement to service connection for headaches.  The most recent VA examination addendum does not reflect a thorough review of the record, to include those private medical records associated with the Veteran's SSA disability claim showing a history of severe migraine prior to service mostly resolved after back surgery and then renewed onset of headaches following a car accident in 1993.  The examiner erroneously reports that there is no headache history for 38 years, which is not borne out by the record.

Service records show that the Veteran had active service for a period of 45 days and received a medical board discharge due to low back disorder existing prior to service (EPTS).  STRs include an enlistment examination report dated in April 1976, which shows normal neurological evaluation and that the Veteran denied frequent or severe headaches.  In September 2008, VA received a VA compensation claim for headache disability from the Veteran.  At that time, he reported headaches after having sustained a back injury on the obstacle course in service.

Report of VA examination dated in May 2011 reflects a 30 year history of "off-and-on" headaches treated with Advil and Tylenol.  The examiner opined that chronic headaches are less likely than not related to service.  No rationale was given.

Subsequent to the May 2011 VA examination, VA obtained, SSA records that included 1993 and 1994 private treatment reports showing that the Veteran had a post service auto accident in 1993 with immediate and subsequent headaches.  At this time, the Veteran denied a past medical history for significant chronic medical conditions.  An October 1993 private treatment record shows complaints of headaches.  A January 6, 1994 private medical report reflects "a chronic history since birth of having intermittent, severe migraine headaches, which after his back surgery at age 21, there was almost complete resolution of symptoms."  A May 2000 psychological evaluation notes that the Veteran appeared to have closed head injury from a 1993 MVA.

A VA treatment record dated in December 2013 reflects the Veteran's report that his back pain causes him to have headaches.

Report of VA examination dated in June 2014 reflects that the claim file was reviewed that that the Veteran had not ever been diagnosed with a headache condition although symptoms of headache are noted on examination.  The examiner recorded a history of headaches beginning in service after the Veteran fell on an obstacle course, striking his head and hurting his back.  The Veteran reported a 38 year history of headaches, including daily headaches that incapacitate him 3-4 times a week.  The examiner opined that the headache condition is less likely than not related to service because the STRs and many years of VA treatment record are silent for such problem and, it was not reasonable that he would have daily headaches without mentioning this to his primary care provider.

In this case, the VA medical opinions are inadequate.  A VA medical opinion should be supported by an analysis the Board may consider and weigh.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  Furthermore, an examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

It is noted that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue to the Veteran an updated VCAA letter outlining the requirements for establishing service connection for headache disability.

2.  The AOJ should obtain a VA medical opinion from a physician that has not previously reviewed this matter on the etiology of the Veteran's headache disorder.  The physician should opine on whether the Veteran's headache disorder shown during this appeal, as likely as not (50 percent or greater probability),

(a) Had its onset in service, or 

(b) Is etiologically related to disease or injury incurred in service, or

(c) Clearly and unmistakable preexisted service and clearly and unmistakable was not aggravated by service.

The physician should accept the Veteran's history headache symptoms as credible unless otherwise indicated or incongruous with the medical record-although he/she is not compelled to accept that a chronic headache disorder (as distinguished from symptoms) existed in service.  If the physician rejects any portion of the Veteran's medical history concerning his symptoms, treatment, or diagnoses, then the physician  must fully explain his/her reasoning.

The physician should include a discussion of the Veteran's 1993 MVA in his/her report, to include whether this post service event and is likely, as likely as not, or not likely the proximate cause of onset of chronic headache disorder diagnosed post service.

The physician must review all pertinent evidence the Veteran's VA electronic claims file to include STRs, VA treatment records, and private medical records associated with his SSA disability claim.  A copy of this remand should be made available to the physician.

Note that the absence of evidence of treatment for headaches in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

A complete rationale for all opinions is required.  That is, the physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

The Veteran should only be re-examined if deemed necessary by the physician preparing this medical opinion.

3.  The AOJ should undertake any other development it determines to be warranted and review the requested medical opinion to ensure that it provides all the information requested by the Board in this remand.

4.  Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished an SSOC and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


